DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/KR2016/014330 filed 7 December 2016.

Examiner’s Note
Applicant's amendments and arguments filed 8 December 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant’s response, filed 8 December 2020, it is noted that claims 1, 8, 11-13, and 38 have been amended. Support can be found in the claims as originally filed. No new matter or claims have been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amended claims are towards a biopatch device that comprises a polymer film, drug, and requires a heater with a metal pattern formed of biometal wherein the metal has a plurality of holes. Independent claims 13 and 38 also require a temperature sensor adjacent to the heater. The closest prior art Shefer et al. (US 2003/0175328) teaches a transdermal patch comprising a matrix layer comprising modified starch and a pharmaceutical agent however there is no teaching or suggestion to further include a heater with a plurality of holes or a temperature sensor adjacent to said heater. As such the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613